DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 06/14/21.
Claims 1-20 are currently pending and have been examined. 

Response to Amendment
Applicant’s amendment, filed on 06/14/21, has been entered. Claims 1, 4-5, 9-11, 14, and 19 have been amended. Upon further consideration, claim 10 is no longer interpreted under 35 U.S.C. 112(f).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/21 has been entered.




Priority
The examiner acknowledges that the instant application claims priority from foreign application JP 2018-237226, filed on 12/19/18 and therefore, the claims receive the effective filing date of December 19, 2018.  


Claim Interpretation
	The examiner acknowledges that claim 10 recites one or more claim limitations that use a generic place holder coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f). Since the “unit configured to” and “unit for” are recited in the specification (see at least [0032]) as part of the “information processing terminal”, for purposes of this examination, the examiner will interpret the limitations as hardware. Therefore upon further consideration, claim 10 is no longer interpreted under 35 U.S.C. 112(f) because the functionality is performed by the information processing terminal, which recites sufficient structure for the units.
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 10-11 recite the limitation “perform a predetermined process…while the image sensor is capturing the product” (see lines 11-13). Applicant’s specification does not describe or recite any language about listing a product while the image sensor is capturing the product. At most, Applicant’s specification (see paragraphs [0037] and [0097]) states “the processing unit 146 described later may perform a listing process of listing a product on an electronic transaction platform with recognition of another gesture by the recognition unit 142 as a trigger” and “a product in an image may be specified by recognition of the first gesture, and the specified product may be listed on the electronic transaction platform by recognition of the second gesture”. There is no indication that the listing occurs simultaneously to when the image sensor is capturing the product. Rather, a gesture is initially recognized then the product is listed. Therefore, the subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which 
Claims 2-9 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same basis.
	Claims 17-20 inherit the deficiencies noted in claim 10 above and are therefore rejected on the same basis.
	Claims 12-16 inherit the deficiencies noted in claim 11 above and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 10-11 recite the limitation “perform a predetermined process…while the image sensor is capturing the product” (see lines 11-13) which renders the claim indefinite because it is unclear how the predetermined process is being performed while the image sensor is capturing the product and before the first gesture is even recognized. Further, it is unclear if the “listing the product for sale” occurs while the image sensor is capturing the product or “the product information is shown on the display” while the image sensor is capturing the product. For purposes 
	Claims 2-9 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same basis.
	Claims 17-20 inherit the deficiencies noted in claim 10 above and are therefore rejected on the same basis.
	Claims 12-16 inherit the deficiencies noted in claim 11 above and are therefore rejected on the same basis.

	Claim 4 recites the limitation “the predetermined process further comprises starting a purchase process to purchase, on the electronic transaction platform, another product recognized by the first gesture” which renders the claim indefinite because it is unclear which product the Applicant is referring to. How does the first gesture in claim 1 specifying a product to list for sale also comprise recognizing a product to purchase? Is the “another product” the same as the product recognized by the first gesture in claim 1? It appears according to Applicant’s specification [0051] that the first image comprises the product and another product (i.e. multiple products are in the same image). For purposes of this examination, the Examiner will interpret the limitation to read “the predetermined process further comprises starting a purchase process to purchase, on the electronic transaction platform, another product within the first image”.
	Claim 5 inherits the deficiencies noted in claim 4 above and are therefore rejected on the same basis.

	Claim 5 recites the limitation “a third image including a third gesture and the product…accept to purchase the another product in response to the recognized third gesture” which renders the claim indefinite because it is unclear if the third image contains the product from claim 1, the another product, or both products. For purposes of this examination, the examiner will interpret the limitation to mean the third image includes both the product in claim 1 and another product.

Claim 13 recites the limitation “the second gesture” (see line 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a second gesture”.

Claim 16 recites the limitation “the fourth gesture” (see line 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a fourth gesture”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A wearable terminal comprising: 
a display;
an image sensor configured to capture a first image comprising a first gesture and a product; and
a processor, wherein the processor is configured to:
recognize the first gesture of a user specifying the product, based at least in part on the first image;
acquire product information related to the product specified, in response to the recognized first gesture;
show a visible output of the product information on the display; and
perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display after the image sensor has captured the product.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the terminal is wearable and comprises a display and an image sensor, using an image sensor to capture a first image, and performing the claimed steps with a processor, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “on the display”, “on an electronic transaction platform” and “image sensor has captured the product”, the “capture”, “recognize”, “acquire”, “show” and “perform” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A wearable terminal comprising: 
a display;
an image sensor configured to capture a first image comprising a first gesture and a product; and
a processor, wherein the processor is configured to:
recognize the first gesture of a user specifying the product, based at least in part on the first image;
acquire product information related to the product specified, in response to the recognized first gesture;
show a visible output of the product information on the display; and
perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display after the image sensor has captured the product.

These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. acquiring product information, showing a visible output of product information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claims 10 and 11 are a system and method reciting similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.
Claims 2-9 are dependencies of claim 1, claims 17-20 are dependencies of claim 10, and claims 12-16 are dependencies of claim 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the product information of the product is selected via an object used for the first gesture (sales activity/behavior that further limits the abstract idea)
-wherein the object is a finger of the user (further limiting the type of object does not integrate the abstract idea into a practical application)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over OH, U.S. 20170116657 A1 (previously cited and hereafter referred to as “OH”), in view of Sharan, U.S. 20210081981 A1 (newly cited and hereafter referred to as “Sharan”). 

	Regarding claim 1, OH discloses a wearable terminal comprising ([0003] the present invention relates to a payment information providing system using a wearable device...such as a smart glass [wearable device can be smart glass, consistent with the specification [0016] wearable terminal may be an eyewear terminal (smart glasses)]): 
a display ([0067] a wearable device including...a display unit for displaying);
an image sensor configured to capture a first image comprising a first gesture and a product ([0023] wearable device for recognizing and photographing a product image by sensing a motion of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [the wearable device, which can be smart glasses, senses motion and photographs (captures an image) of the product, take a photograph, and store the image taken]; [0295] ; and 
a processor, wherein the processor is configured to ([0385] The term “device” or “system” in the specification encompasses all instruments, devices and machines for processing data, including a processor... The processing system may include, in addition to hardware, a code that creates an execution environment for the computer program if requested, e.g., a code constituting processor firmware, a protocol stack, a database management system, an operating system, or any combination thereof):
recognize the first gesture of a user specifying the product, based at least in part on the first image
acquire product information related to the product specified, in response to the recognized first gesture ([0067] wearable device including: an image acquisition unit for acquiring; [0295] The wearable device 100” displays an image corresponding to a view of a user on a screen, and if the user performs a preset motion [gesture], the wearable device 100” identifies an object from the displayed image, registers the identified object as an interested product, and receives benefit information corresponding to a category where the interested product belongs to from the product information providing device 200” [wearable device recognizes gesture and identifies information of a product, identifying is considered to be acquiring]); and
show a visible output of the product information on the display ([0023] wearable device for recognizing and photographing a product image by sensing a motion of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [display product information received on device screen]). 
OH does not explicitly disclose perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display while the image sensor is capturing the product. OH does disclose using smart glasses to perform a purchase process on a product based on a motion [0300]. 
Sharan, on the other hand, teaches perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display after the image sensor has captured the product in ([0030] computing device includes a digital camera that captures digital images using a CCD sensor; [0044-0045] digital image is processed by sales listing creation module 116 to automatically create a sales listing 122; [0055] sales listing is on an E-commerce website; [0066] sales listing can include an image, price, and product description).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by OH, listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display while the image sensor is capturing the product, as taught by Sharan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OH, to include the teachings of Sharan, in order to increase seller convenience by reducing the time it takes to research and collect data on items they wish to sell (Sharan, [0122]).
	
Regarding claim 2, OH in view of Sharan teaches the system of claim 1. 
OH does not explicitly disclose wherein the listing comprises using the product information to list the product for sale. 
Sharan, on the other hand, teaches wherein the listing comprises using the product information to list the product for sale ([0049] item metadata 212 includes product name, product description, price for purchase; [0050] item metadata 212 is processed by the item 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sharan with OH for the reasons identified above with respect to claim 1.

Regarding claim 3, OH in view of Sharan teaches the system of claim 2. 
OH further discloses wherein the image sensor is further configured to capture a second image including a second gesture and the product, and wherein the processor is further configured to: recognize the second gesture of the user based at least in part on the second image ((0025] product can be selected according to various gestures [multiple gestures]; [0165] motion sensing unit 110 may sense [recognize] a gesture of picking up the product or a gesture of a finger pointing at the product from the image of the focused product [one gesture is picking product up, a second gesture is a finger pointing]; [0166] At this point, if the motion of the user sensed by the motion sensing unit 110 matches a preset motion, the camera module 120 may recognize and photograph the product [when motion sensor activated it recognizes causes a chain reaction]; [0023] the wearable device for recognizing and photographing a product image by sensing a motion [a gesture] of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [a user makes a gesture and the image is captured and analyzed, the product information is then received and transferred to the screen to be displayed]).
	OH does not explicitly disclose perform the listing in response to the recognized second gesture. 
perform the listing in response to the recognized second gesture ([0068] data regarding an interaction such as a verbal action or gesture is recognized; [0069] the item(s) of interest are identified and metadata associated with the item(s) are developed; [0070] the developed metadata is used to automatically create a sales listing for the item of interest on an e-commerce website).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sharan with OH for the reasons identified above with respect to claim 1.

Regarding claim 4, OH in view of Sharan teaches the system of claim 1. 
OH further discloses wherein the predetermined process further comprises starting a purchase process to purchase, on the electronic transaction platform, the product within the first image ([0264] FIG. 15 is a view showing the sequence diagram of a method of making a payment by sensing a motion [gesture] according to an embodiment of the present invention [gesture is sensed and payment is made]; [0023] a contents providing server for receiving the product information from the product information providing device and transferring digital contents to the wearable device if a product to be purchased is selected according to the received product information [process of a purchase]; [0011] For example, although a user does not take out his or her wallet and make a payment, the user may make a payment using digital contents presented through a wearable device...that is, the wearable device may perform a mobile wallet function on behalf of the conventional wallets [wearable device can make a payment/perform a purchase]; [0018] make a payment without a physical input, by sensing a payment motion of the user.
OH does not explicitly disclose the product is another product within the first image. 
another product within the first image in [0076] and Fig. 8 – “a digital image containing one or more items that are to be sold and for which sales listings are to be created”; [0048] – a buyer can zoom in on an image that has one or more items to indicate the item of interest.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sharan with OH for the reasons identified above with respect to claim 1.

Regarding claim 7, OH in view of Sharan teaches the system of claim 1. 
OH further discloses wherein the product information of the product is selected via an object used for the first gesture ([0295] The wearable device 100” displays an image corresponding to a view of a user on a screen, and if the user performs a preset motion [gesture], the wearable device 100” identifies an object from the displayed image, registers the identified object as an interested product, and receives benefit information corresponding to a category where the interested product belongs to from the product information providing device 200” [wearable device recognizes gesture and identifies information of a product, identifying is considered to be acquiring]; [0023] the wearable device for recognizing and photographing a product image by sensing a motion [a gesture] of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [a user makes a gesture/selection and the image is captured and analyzed, the product information is then received and transferred to the screen to be displayed]; [0165] may sense a gesture of picking up the product or a gesture of a finger [an object] pointing 

Regarding claim 8, OH in view of Sharan teaches the system of claim 7. 
OH further discloses wherein the object is a finger of the user ([0280] For example, since the muscles used when the user moves fingers are different from each other, the electromyography sensor may grasp movement of each finger, and since a motion also can be sensed through a combination of the fingers, as the electromyography sensor senses various motions, the control unit 130’ described below may issue a command corresponding to the motion [finger motion recognized]). 

Claim 10 recites a system comprising substantially similar limitations as claim 1. The claim is rejected under substantially similar grounds as claim 1. 

Claim 11 recites a method comprising substantially similar limitations as claim 1. The claim is rejected under substantially similar grounds as claim 1. 

Claim 12 recites a method comprising substantially similar limitations as claim 2. The claim is rejected under substantially similar grounds as claim 2. 

Claim 13 recites a method comprising substantially similar limitations as claim 3. The claim is rejected under substantially similar grounds as claim 3.


	
Claim 17 recites a method comprising substantially similar limitations as claim 2. The claim is rejected under substantially similar grounds as claim 2. 

Claim 18 recites a method comprising substantially similar limitations as claim 3. The claim is rejected under substantially similar grounds as claim 3.

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH, in view of Sharan, in further view of Higgins, U.S 9,898,742 B2 (previously cited and hereafter referred to as “Higgins”). 

Regarding claim 6, OH in view of Sharan teaches the system of claim 1. 
OH further discloses wherein the image sensor is further configured to capture a fourth image including a fourth gesture and the product, and wherein the processor is further configured to: recognize the fourth gesture based at least in part on the fourth image ([0025] product can be selected according to various gestures [multiple gestures]; [0165] motion sensing unit 110 may sense [recognize] a gesture of picking up the product or a gesture of a finger pointing at the product from the image of the focused product [one gesture is picking product up, a second gesture is a finger pointing]; [0166] At this point, if the motion of the user sensed by the motion sensing unit 110 matches a preset motion, the camera module 120 may recognize and photograph the product [when motion sensor activated it recognizes causes a chain reaction]; 
OH in view of Sharan does not explicitly teach register the product in a predetermined list in response to the recognized fourth gesture of the user. 
Higgins, on the other hand, teaches register the product in a predetermined list in response to the recognized fourth gesture of the user ([Col 1, ll. 14-19] user's gesture representing adding [registering] an item of virtual clothing to the user's virtual closet may be correlated to adding the item of virtual clothing to a “like” list, also known as a wish list (e.g., a list of items to be considered for purchasing in the future) [system recognizes gesture and adds (registers) product to wish list which is interpreted to be a predetermined list]). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by OH in view of Sharan, register the product in a predetermined list in response to the recognized fourth gesture of the user, as taught by Higgins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OH in view of Sharan, to include the teachings of Higgins, in order to allow for an easier future purchasing an online marketplace [Higgins, Col 14, ll. 14-19].

Claim 16 recites a method comprising substantially similar limitations as claim 6. The claim is rejected under substantially similar grounds as claim 6.

Claim 20 recites a method comprising substantially similar limitations as claim 6. The claim is rejected under substantially similar grounds as claim 6.

Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OH, in view of Sharan, in further view of U.S. 2017/0124552 Al to Lee (previously cited and hereafter referred to as “Lee”). 

Regarding claim 5, OH in view of Sharan teaches the system of claim 4. 
Sharan further teaches the product and another product within the third image in [0076] and Fig. 8 – “a digital image containing one or more items that are to be sold and for which sales listings are to be created”.
OH in view of Sharan does not explicitly teach wherein the image sensor is further configured to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture.
Lee, on the other hand, teaches wherein the image sensor is further configured to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture ([0009] wearable 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by OH in view of Sharan, to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture, as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OH in view of Sharan, to include the teachings of Lee, in order to control a wearable device itself by 

Regarding claim 9, OH in view of Sharan teaches the system of claim 7. 
OH does not explicitly disclose wherein the processor is further configured to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display. OH does disclose in ([0023] wearable device for recognizing and photographing a product image by sensing a motion of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [display product information received on device screen]). 
OH in view of Sharan does not explicitly teach to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display. 
Lee, on the other hand, teaches to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display ([0067] second gesture is a gesture indicative of an expression of purchase cancel of the user who wants to delete the commodity, added to the shopping basket, from the shopping basket... The second gesture does not need to be opposite the first gesture and has only to be different from the first gesture. In the embodiment, when the user throws his or her arm on which the smart watch has been worn to the left, it is interpreted as an expression of purchase cancel of the user [if gesture is different than purchase 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by OH in view of Sharan, to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display, as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OH in view of Sharan, to include the teachings of Lee, in order indicate an expression of a user's intentions of deleting the commodity from the shopping basket (Lee, [0067]) and allow a user decision or change of mind or a reduction of a purchase need (Lee, [0063]). 

Claim 15 recites a method comprising substantially similar limitations as claim 5. The claim is rejected under substantially similar grounds as claim 5.	

Regarding claim 19, OH in view of Sharan teaches the system of claim 10. OH discloses wherein the predetermined process further comprises starting a purchase process to purchase, on the electronic transaction platform, another product recognized by the first gesture ([0264] FIG. 15 is a view showing the sequence diagram of a method of making a payment by sensing a motion [gesture] according to an embodiment of the present invention [gesture is sensed and 
OH in view of Sharan does not explicitly teach wherein the image sensor is further configured to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture. 
Lee, on the other hand, teaches wherein the image sensor is further configured to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture ([0009] wearable device itself by recognizing a movement, action or gesture of a user through a action recognition sensor mounted on the wearable device [wearable device recognizes user gesture]; [0046] first gesture of putting a commodity in a shopping basket, a second gesture of deleting a commodity 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by OH in view of Sharan, capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product the purchase process in response to the recognized third gesture, as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OH in view of Sharan, to include the teachings of Lee, in order to control a wearable device itself by recognizing a movement, action or gesture of a user through an action recognition sensor mounted on the wearable device (Lee, [0009]). 
	
	
Response to Arguments
Applicant's arguments filed 06/14/21 have been fully considered.

35 U.S.C. § 112(b)
Applicant asserts that the newly amended claims conform with the requirements of 112(b); however the examiner disagrees. Although the previous rejections regarding claims 4-5, 9, 13, and 16 have been overcome, newly amended claims 1-20 still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejection under 35 U.S.C. 112(b). Therefore the examiner maintains the rejection.

35 U.S.C. §101
Applicant argues “the Office has not established, by any substantial evidence or binding legal precedent, that a ‘wearable terminal with a display and an image sensor’ let alone that configured to perform the processes recited in Applicant’s claims, is ‘generic computing hardware’ beyond mere conclusory statements”; however the Examiner disagrees. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (MPEP 2106.05(b)(I)). Applicant’s specification (see at least paragraph [0015]) discloses the device as a general-purpose computing device and may represent any type of computer system capable of carrying out the teachings of the claimed invention such “the terminal 120 may be a smartphone, a tablet terminal, a mobile phone, a personal computer (PG), a personal digital assistant, a home game console, or the like”. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome Versata Development Group v. SAP America (Fed. Cir. 2015), the courts identified that in order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. The additional elements of the claimed invention merely invoke computers as a tool to perform the existing process of facilitating fulfillment of an order and therefore does not amount to significantly more than the judicial exception. See MPEP 2106.05(b). In addition, performing the steps of the claims by applying additional elements such as a wearable device with a display and an image sensor, in the claims is merely using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, Gottschalk v. Benson, and Versata Dev. Group, Inc. v. SAP Am., Inc., the claims merely recite the abstract idea being applied on a general purpose computer.  See MPEP 2106.05(f)(2). The recited additional elements, even when considered as an ordered combination, do not provide a non-conventional or non-generic arrangement, and therefore, do not add anything that is not already present when they are considered individually. The claimed invention simply conveys the abstract idea facilitated by general computing components. Thus the Examiner maintains the rejection.

	Applicant argues “this abstract analogy constitutes a mischaracterization of Applicants claims, e.g., claim 1, being specifically directed to a particular class of hardware (wearable terminal comprising a display and an image sensor, in addition to a processor, not pre-empting activity of actual persons engaged in commerce, such as store owners or clerks”; however the 

Applicant argues “Applicant’s descriptions of the problems to be solved, and the solutions as recited in the claims, are not merely tied to a generic computer processor…Rather, Applicant’s recited ‘processor’ is integrated into a more particularized type of hardware (wearable device comprising a display and an image sensor). Applicant’s claims are thus not directed to an abstract idea simply implemented using a generic computer processor”; however the Examiner disagrees. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular Mayo (566 U.S. at 90), an improved abstract idea is still an abstract idea. Therefore, the examiner maintains that claimed invention does not provide a technological improvement.

35 U.S.C. §103
	With respect to Applicant’s argument that “those skilled in the art would not have been motivated to combine the user-side purchase elements of Oh with the server-side elements of Seshadri”, it is noted this argument is moot in view of the new grounds of rejection. The Examiner further notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine or modify the teachings of the prior art found in the references themselves, as well as using KSR rationales. The Examiner has relied upon Sharan to cure the deficiencies of Oh and therefore maintains the rejection.

	With respect to Applicant’s argument “there is no disclosure or suggestion in Oh and Seshadri about a feature of claim 1…covering a listing process for the product in front of the user, as it is shown on the display, together with a user’s gestures”, it is noted this argument is moot in view of the new grounds of rejection. The Examiner has relied upon Sharan to cure the deficiencies of Oh. Sharan teaches recognizing a gesture [0068] and identifying the item of interest and item metadata from the gesture [0069]. Sharan further teaches a computing device that includes a digital camera to capture images of the item [0030]. Sharan further teaches a sales listing creation module to automatically create a sales listing by processing the digital image [0044-0045]. Additionally, Sharan teaches using the item metadata [0070] to list the product on an E-commerce website [0055]. Thus, the Examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625          

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625